        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 1 of 10 Page ID #:1



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     JONATHAN GALATZAN
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   VICTOR A. RODGERS (Cal. Bar No. 101281)
     MAXWELL COLL (Cal. Bar No. 312651)
 6   Assistant United States Attorney
     Asset Forfeiture/General Crimes Sections
 7        Federal Courthouse, 14th Floor
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2569/1785
 9        Facsimile: (213) 894-0142/0141
          E-mail: Victor.Rodgers@usdoj.gov
10                Maxwell.Coll@usdoj.gov
11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
                                   WESTERN DIVISION
15
     UNITED STATES OF AMERICA,               Case No. 2:21-cv-07155
16
               Plaintiff,                    COMPLAINT FOR FORFEITURE
17
                     v.                      18 U.S.C. § 981(a)(1)(A) & (C)
18
     $240,000.00 IN U.S. CURRENCY AND        [FBI]
19   MISCELLANEOUS PRECIOUS ITEMS,

20             Defendants.

21

22        Plaintiff United States of America brings this claim against
23   defendants $240,000.00 in U.S. Currency and Miscellaneous Precious
24   Items (collectively, the “defendants”), and alleges as follows:
25                              JURISDICTION AND VENUE
26        1.   The government brings this in rem forfeiture action
27   pursuant to 18 U.S.C. § 981(a)(1)(A) & (C).
28
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 2 of 10 Page ID #:2



 1        2.    This Court has jurisdiction over the matter under 28 U.S.C.

 2   §§ 1345 and 1355.

 3        3.    Venue lies in this district pursuant to 28 U.S.C. § 1395.

 4                               PERSONS AND ENTITIES

 5        4.    The plaintiff in this action is the United States of

 6   America.

 7        5.    The defendants in this action were seized by law

 8   enforcement officers on or about March 22, 2021, at U.S. Private

 9   Vaults, which is located at 9182 Olympic Boulevard in Beverly Hills,

10   California, and consist of $240,000.00 and miscellaneous precious

11   items seized from box number 4203 linked to Zen Alldredge.

12        6.    The defendant currency is currently in the custody of the

13   United States Marshals Service in this District while the defendant

14   miscellaneous precious items are in the custody of the FBI in this

15   District, where they will remain subject to this Court’s jurisdiction

16   during the pendency of this action.

17        7.    The interests of Zen Alldredge may be adversely affected by

18   these proceedings.

19                               BASIS FOR FORFEITURE

20   Background Regarding U.S. Private Faults

21        8.    U.S. Private Vaults (“USPV”) is a company that was in the

22   business of renting safe deposit boxes to customers.          By providing

23   and promoting total anonymity, USPV catered to and attracted

24   criminals who sought to keep their identities and the source of their

25   cash beyond the reach of banks, regulators, the IRS, and law

26   enforcement.

27        9.    The company’s primary pitch to customers was anonymity, as

28   reflected in its website that provided “Complete Privacy; Biometric

                                            2
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 3 of 10 Page ID #:3



 1   Identification; No ID Required.”       USPV also boasted in its website

 2   “Our business is one of the very few where we don’t even want to know

 3   your name.       For your privacy and the security of your assets in our

 4   vault, the less we know the better.”        This advertisement appealed to

 5   persons engaged in activities which they wished to hide from legal

 6   authorities and law-abiding financial institutions.

 7           10.   USPV also posted on its website “Four Reasons to Store Your

 8   Gold At USPV,” information designed to market the company’s services,

 9   which led to many involved in criminal activities to rent boxes from

10   USPV.    The posting asserted:

11           Banks require clients to provide their social security

12           number and a photo identification as a condition for

13           renting a safe deposit box.    Your information is then filed

14           in the bank's central data system.     This information can be

15           easily accessed by government agencies (such as the IRS) or

16           attorneys armed with court orders. If no one is aware you

17           have a safe deposit box, the contents (your gold) are much

18           safer.

19   By advocating a service which circumvented the IRS and persons “armed

20   with court orders,” customers engaged in illegal activity were

21   attracted to and ultimately stored and secreted their criminal

22   proceeds (which the government has a legitimate interest in) at USPV,

23   instead of at banks or law-abiding financial institutions where their

24   illegal activities would more likely be uncovered.

25           11.   In the same post, “Four Reasons to Store Your Gold At

26   USPV”, USPV stated:

27           As government chartered institutions, banks are now

28           required to file “suspicious activity reports.” . . . U.S.

                                            3
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 4 of 10 Page ID #:4



 1        Private Vaults is not subject to federal banking laws and

 2        would only cooperate with the government under court order.

 3   By marketing services in this fashion, some persons who ultimately

 4   became USPV customers, were attracted by the advertisements because

 5   USPV’s safe deposit box storage facilities offered them a much safer

 6   place to store their illegal criminal proceeds, unlike law-abiding

 7   banks, so as to eliminate their fear of apprehension by law

 8   enforcement and in promotion of their illegal activities.

 9        12.   Further, and in order to shield customers from having law

10   enforcement uncover their illegal activity, USPV encouraged its

11   customers pay their box rental fees in cash.         In addition, USPV

12   charged customers significantly higher prices than those charged by

13   major banks, because USPV offered something which legitimate banks do

14   not: anonymity, a place to store illegally obtained cash, tips and

15   assistance in avoiding law enforcement and a willingness to look the

16   other way with regard to all types of criminal conduct.           And one of

17   USPV’s owners has gone so far as to brag about bringing to USPV

18   individuals selling marijuana and other drugs illegally, based on the

19   owner’s connections, by marketing USPV as a safe place for those

20   criminal actors and potential USPV customers to store their ill-

21   gotten gains.

22        13.   Not surprisingly, because USPV’s business model is designed

23   to appeal and cater to criminals, USPV has repeatedly been used by

24   criminals to store criminal proceeds.        Over the years, the contents

25   of specific boxes at USPV have been forfeited because they are the

26   proceeds of criminal activity.      For example, on July 1, 2019,

27   officers seized $215,653 from Michael Beaver, as he was leaving USPV,

28   and then seized an additional $1,448,700 from his USPV boxes.

                                            4
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 5 of 10 Page ID #:5



 1   Records from the Employment Development Department (the “EDD”), which

 2   is the California agency to whom employers must report wages earned

 3   by their employees, showed Beaver had no legitimate employment

 4   income.    In addition, Beaver’s phones revealed evidence of drug

 5   trafficking activity, and the in excess of $1.6 million funds were

 6   forfeited as proceeds of unlawful activity.

 7        14.    On April 21, 2019, a victim was kidnapped in San Diego and

 8   brutally tortured in a warehouse, where the victim was hit with

 9   sticks and baseball bats; stripped naked; hit with a hammer on the

10   victim’s toes; and set on fire.       Allan Newman was arrested and

11   charged with kidnapping for ransom, attempted murder, torture and

12   aggregated mayhem relative to the beating.         The victim had been

13   employed by a group of people who were engaged in distributing

14   counterfeit marijuana vaping cartridges, and the group believed the

15   victim had stolen a suitcase full of cash, which a vape cartridge

16   customer had left at the warehouse.        A portion of the funds had been

17   placed by the victim’s ex-wife in a safe deposit box at USPV, which

18   the ex-wife retrieved and used to pay the victim’s ransom.

19        15.    On March 6, 2018, officers seized $101,080 and 26 gold bars

20   from Vincent Ramos’ USPV box.      Ramos was the CEO of a company that

21   facilitated the importation, exportation and distribution,

22   internationally, of wholesale quantities of cocaine, heroin and

23   methamphetamine.    The currency and gold bars were forfeited, and

24   Ramos was indicted and pleaded guilty to Racketeering and Drug

25   Trafficking, in the Southern District of California.          See United

26   States v. Ramos, Case No. 18cr1404-WQH.

27        16.    In September 2016, officers seized $592,450 and $435,190,

28   respectively, from two USPV boxes of Mikhail Malykhin, an individual

                                            5
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 6 of 10 Page ID #:6



 1   who was the leader of an identity theft/computer intrusion fraud

 2   ring.    He and others were involved in a complex scheme involving

 3   altering hacked debit cards from a health insurance provider and

 4   altering the codes to cash out the debit cards.          Malykhin was

 5   indicted and pleaded guilty to committing access device fraud, and

 6   the over $1,000,000 in funds seized from Malykhin’s boxes were

 7   forfeited as proceeds of the fraud and were used to pay restitution

 8   to victims of Malykhin’s fraud.       See United States v. Malykhin,

 9   Central District of California Case No. 16cr0688-DMG.

10           17.   In November 2015, officers seized $1,543,400 from the USPV

11   box of Gerald Lebowitz, which he stated had been brought into the

12   United States illegally to avoid taxes.        However, further

13   investigation revealed that Lebowitz was part of a conspiracy to

14   distribute methaqualone, a controlled substance, and officers seized

15   over 45 kilograms of methaqualone powder and 12 canisters of the

16   chemical o-Taluidine, both chemical precursors, during the course of

17   the investigation.      The funds were forfeited as criminal proceeds.

18   See United States of America v. Lebowitz, Central District of

19   California Case No. 17cr-0053-CAS.

20           18.   On October 28, 2015, officers seized $500,000, 22 gold bars

21   and 15 gold coins from the USPV box of Cyrus Irani, who was the

22   master bookmaker and head of an illegal gambling organization that

23   operated both internet and traditional bookmaking operations, and

24   engaged in money laundering.      He pleaded guilty to Enterprise

25   Corruption, and 14 others in his organization were convicted of

26   various gambling, money laundering and enterprise corruption charges.

27   The assets found in Irani’s box were forfeited as criminal proceeds.

28   / / /

                                            6
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 7 of 10 Page ID #:7



 1   The Property At Issue In This Case

 2          19.   The assets seized from the box at issue in this case are

 3   examples of persons storing assets from their illegal activity at

 4   USPV, as a result of USPV’s advertisements, marketing efforts and

 5   other transactions and activities over the web, on-line and in the

 6   mails, designed to induce persons to rent boxes at USPV to hide their

 7   property.    The assets seized represent the proceeds of criminal

 8   activity and were involved in money laundering activity, which

 9   therefore renders them subject to forfeiture.

10          20.   A criminal seizure warrant has been obtained for the

11   $240,000.00 in currency and the miscellaneous precious items found in

12   Alldredge box number 4203, pursuant to 18 U.S.C. § 981(a)(1)(A) and

13   (C).   In issuing the warrant, the Magistrate Judge found that there

14   was probable cause to believe that the funds represented traceable

15   proceeds or were involved in money laundering, thereby rendering the

16   defendants subject to forfeiture.       The crimes for which the

17   defendants are associated include wire fraud and money laundering,

18   which have resulted to losses to one or more victims.           There is an

19   ongoing federal investigation pertaining to this matter.

20                              FIRST CLAIM FOR RELIEF

21          21.   Plaintiff incorporates the allegations of paragraphs 1-20

22   above as though fully set forth herein.

23          22.   Based on the above, plaintiff alleges that the defendants

24   constitute or are derived from proceeds traceable to, or a conspiracy

25   to commit violations of 18 U.S.C. § 1343 (wire fraud), which is a

26   specified unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A)

27   and 1961(1)(B).    The defendants are therefore subject to forfeiture

28   pursuant to 18 U.S.C. § 981(a)(1)(C).

                                            7
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 8 of 10 Page ID #:8



 1                              SECOND CLAIM FOR RELIEF

 2           23.   Plaintiff incorporates the allegations of paragraphs 1-20

 3   above as though fully set forth herein.

 4           24.   Based on the above, plaintiff alleges that the defendant

 5   currency constitutes property involved in multiple transactions or

 6   attempted transactions in violation of 18 U.S.C. § 1956(a)(1)(A)(i)

 7   or (a)(1)(B)(i), or property traceable to such property, with the

 8   specified unlawful activity being a violation of 18 U.S.C. § 1341.

 9   The defendants are therefore subject to forfeiture pursuant to 18

10   U.S.C. § 981(a)(1)(A).

11                              THIRD CLAIM FOR RELIEF

12           25.   Plaintiff incorporates the allegations of paragraphs 1-20
13   above as though fully set forth herein.
14           26.   Based on the above, plaintiff alleges that the defendant
15   currency constitutes property involved in multiple transactions or
16   attempted transactions in violation of 18 U.S.C. § 1957(a), or
17   property traceable to such property, with the specified unlawful
18   activity being a violation of 18 U.S.C. § 1341.          The defendants are
19   therefore subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).

20           WHEREFORE, plaintiff United States of America prays:

21           (a)   that due process issue to enforce the forfeiture of the

22   defendants;

23           (b)   that due notice be given to all interested parties to

24   appear and show cause why forfeiture should not be decreed;

25           (c)   that this Court decree forfeiture of the defendants to the

26   United States of America for disposition according to law; and

27   / / /

28   / / /

                                            8
        Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 9 of 10 Page ID #:9



 1        (d)   for such other and further relief as this Court may deem

 2   just and proper, together with the costs and disbursements of this

 3   action.

 4   Dated: September 6, 2021          TRACY L. WILKISON
                                       Acting United States Attorney
 5                                     SCOTT M. GARRANGER
                                       Assistant United states Attorney
 6                                     Chief, Criminal Division

 7
                                       _______/s/___________________
 8                                     VICTOR A. RODGERS
                                       MAXWELL COLL
 9                                     Assistant United States Attorneys
                                       Asset Forfeiture/General Crimes
10                                     Sections

11                                     Attorneys for Plaintiff
                                       UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            9
       Case 2:21-cv-07155 Document 1 Filed 09/07/21 Page 10 of 10 Page ID #:10



 1                                    VERIFICATION

 2        I, Lynne Zelhart, hereby declare that:

 3        1.   I am a Special Agent with the Federal Bureau of

 4   Investigation.

 5        2.   I have read the above Complaint for Forfeiture and know the

 6   contents thereof.

 7        3.   The information contained in the Complaint is either known

 8   to me personally, was furnished to me by official government sources,

 9   or was obtained pursuant to subpoena.        I am informed and believe that

10   the allegations set out in the Complaint are true.

11        I declare under penalty of perjury under the laws of the United

12   States of America that the foregoing is true and correct.

13        Executed on September 5, 2021 at Los Angeles, California.

14

15                                           /s/ Lynne Zelhart
                                                 Lynne Zelhart
16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10
